                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

JOSEPH ANTONETTI,

       Plaintiff,

v.                                                                       No. 21-cv-0279 KG/SMV

N.M.C.D. WARDEN SANTISTEFAN, et al.,

       Defendants.

     ORDER GRANTING LEAVE TO PROCEED PURSUANT TO 28 U.S.C. § 1915

       THIS MATTER is before the Court on Plaintiff’s Motion and Affidavit for Leave to

Proceed Pursuant to 28 U.S.C. § 1915 [Doc. 2], docketed on March 26, 2021. Based on analysis

of the application and the inmate account statement, id. at 3–4, the Court will grant Plaintiff leave

to proceed under 28 U.S.C. § 1915. Because the Court will grant the application, the filing fee for

this civil rights complaint is $350. Pursuant to § 1915(b)(1), Plaintiff is required to make

installment payments until the full amount of the filing fee is paid.

       Plaintiff’s inmate account statement shows total deposits over the six-month period

preceding filing in the amount of $280, for an average monthly deposit of $46.67. [Doc. 2] at 4.

Analyzing Plaintiff’s inmate account statement under § 1915(b)(1), the Court finds that Plaintiff

owes an initial partial payment of $9.33 (20% of $46.67). If Plaintiff fails to make a payment by

the designated deadline or show cause why such payment should be excused, the Complaint may

be dismissed without further notice.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion and Affidavit for Leave to

Proceed Pursuant to 28 U.S.C. § 1915 [Doc. 2] is GRANTED.
       IT IS FURTHER ORDERED that, no later than August 10, 2021, Plaintiff send to the

Clerk an initial partial payment of $9.33 or show cause why payment should be excused.

       IT IS FURTHER ORDERED that the Clerk provide Plaintiff with two copies of this

Order and that Plaintiff attach one copy of this Order to the check with the initial partial payment.

       IT IS FURTHER ORDERED that, after payment of the $9.33 initial partial fee, Plaintiff

make monthly payments of 20% of the preceding month’s income credited to his account or show

cause why the designated payments should be excused.

       IT IS SO ORDERED.


                                                      ____________________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge




                                                 2
